Citation Nr: 1450945	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right shoulder disability, to include scarring.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.   

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge in February 2013.  A transcript of the proceeding is of record.  When this appeal was before the Board in March 2014, it was remanded for further action by the originating agency.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A back disability was not present until more than one year after discharge and is not otherwise related to service.

2.  A cervical spine disability was not present until more than one year after discharge and is not otherwise related to service.

3.  A right shoulder disability was not present until more than one year after discharge and is not otherwise related to service.  


CONCLUSION OF LAW

1.  The criteria for service connection of a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection of a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection of a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice in a letter mailed in July 2008, prior to the initial adjudication of the claims for service connection.  

The record also reflects that the service treatment records (STRs), VA treatment records, and post-service medical evidence identified by the appellant have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and etiology of the disorders, and the Board finds the examinations, and the opinion provided by the 2014 VA examiner, are adequate.  In this regard, the Board notes that the examination records reveal all findings needed to adjudicate the claims, and the 2014 VA examiner provided adequate rationales for the rendered opinions.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claims. 


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

A May 1977 treatment record reveals the Veteran's history of right shoulder blade soreness for one week.  He explained that he had discomfort when he flexed his neck.  Examination was essentially negative, and the Veteran was assessed with muscle strain.  

A January 1978 radiographic record suggests a history of injury of the right upper arm while playing football.  Radiographic imaging of the right humerus revealed no fracture.  The Veteran was assessed with contusion.  

A September 1979 treatment record reveals a history of lower back pain for three days, since lifting heavy boxes.  Examination revealed tenderness.  The Veteran was taken off PRP duty for seven days. 

November 1980 medical reports indicate that the Veteran was playing football when he was tackled and injured.  Examination revealed full range of motion and strength.  There was pain in part of the cervical spine.  It was believed there might be a cervical fracture at C-4, but X-ray images were normal.  The Veteran was admitted for observation for two days and discharged to duty with limitation to deskwork with a diagnosis of distortion of the cervical rachis.  The Veteran was told to rest and wear a supporting collar for seven days.  The ultimate diagnosis was traumatic cervical radiculitis. 

January 1981 treatment records reveal treatment for left shoulder pain after a skiing injury.  The diagnoses included questionable left rotator cuff tear.  A July 1981 treatment record indicates that the Veteran requested clearance to play football because he had a neck injury nine months earlier.  The Veteran reported occasionally experiencing a catch in the neck with stiffness lasting one to two hours and pain.  The record of a subsequent July 1981 physical for football indicates that examination was "essential normal" with "no residual from old neck injury."  The record notes that the Veteran was cleared to play football.  

A January 1982 medical report indicates that the Veteran was treated for a laceration of the right eye and contusion of the upper eyelid after a motor vehicle accident.  

A May 1987 examination record reveals normal clinical findings for the neck, spine, and upper extremities.  The record notes that the Veteran had traumatic cervical radiculitis in November 1980 with no complications and no sequelae.  

A March 1992 examination record reveals normal clinical findings for the upper extremities, spine, and neck.  A June 1992 treatment record reveals the Veteran's history of right shoulder pain.  He explained that he injured the rotator cuff approximately eight years earlier and then reinjured it the previous night playing softball.  He explained that he noticed a pop sensation the previous night.  The Veteran was diagnosed with impingement syndrome.  He was put on profile for eight days.  

A January 1996 treatment record reveals the Veteran's history of injuring the right shoulder the previous day playing sports.  He reported right shoulder pain with motion.  There was no skin damage, swelling, or erythema, and the Veteran could move the arm and fingers "ok."  He was noted to raise the shoulder "with some difficulty," and the shoulder felt stiff.  The Veteran was told to take a pain reliever and to report to sick call in the morning for assessment.  The follow-up record reveals the Veteran's history of pain at the top of the shoulder since falling on the shoulder two days earlier.  There was no loss of function, swelling, weakness, or evidence of fracture.  There was obvious discomfort and motion was reduced secondary to pain, though the Veteran was still able to reach overhead.  The Veteran was diagnosed with right shoulder sprain.  A January 1996 physical therapy record reveals a provisional diagnosis of questionable acromioclavicular injury.  The record indicates that the Veteran reported a history of right shoulder pain for several years with recent injury.  He denied dislocation but reported a questionable rotator cuff injury in 1983.  After examination, the Veteran was diagnosed with Grade 1 acromioclavicular separation.  A follow-up physical therapy record indicates that the condition had resolved.  

A September 1996 retirement examination record reveals the Veteran's history of "painful or 'trick' shoulder or elbow."  He also reported a history of a head injury.  He did not indicate whether there was recurrent back pain.  He explained that he was injured in a car accident and sporting incident, and that he sustained a laceration of the right eye because of the car accident and a cracked bone in the neck because of the sporting incident.  Evaluation revealed normal clinical findings for all relevant systems, including the spine, neck, and upper extremities. 

An undated form dated sometime after 1994 reveals the Veteran's history of a football injury and cracked bone in the neck in November 1981 and a car accident in February 1983.  

In July 1998, the Veteran underwent arthroscopy of the shoulder with extensive surgical debridement to repair a ruptured supraspinatus tendon or musculotendinous cuff.  The diagnosis code was sprain of rotator cuff.  

A September and October 2007 private treatment record reveals histories of cervical injury and fracture requiring traction during service and seven rotator cuff tears during service.  The Veteran also reported numbness in the fingers.  The records indicate that the Veteran owned a concrete company and built swimming pools for a company, doing "a lot of the manual labor himself."  The physician reported that although the Veteran had evidence of prior injury of the neck, he did not have any clinical evidence of radiculopathy or myelopathy, and the physician believed the finger symptoms were due to carpal tunnel syndrome.  

A November 2008 VA examination record reveals the Veteran's history of cracking the bones at C-4-5-6 while playing team sports in 1981.  He reported midline pain in the cervical spine and decreased motion.  The examiner noted that the service medical records showed that the Veteran presented for treatment after being jarred while playing football in November 1980.  The examiner further noted that initial review of the X-rays showed questionable fracture of C-4, that the Veteran was admitted for observation, and that at discharge, neurology review of the X-rays was negative with no mention of any fracture.  The examiner added that there was no further mention of the cervical spine injury or complaints during service.  After examination, the Veteran was diagnosed with degenerative disc disease of C5-C6.  The examiner found no evidence to support definitive diagnosis of fracture of the cervical vertebrae during service and no evidence of old trauma on radiographs.  Instead, the examiner found the degenerative changes were consistent with natural aging.   

With respect to the right shoulder, the Veteran reported incurring a small tear in the right shoulder at work in the 1980s.  He reported that he went to physical therapy at that time and that between the 1980s and discharge, he tore it seven times.  The Veteran reported continued discomfort in the right shoulder until undergoing surgery in 1998/1999.  The examiner noted that the service treatment records revealed right shoulder strain in May 1977, complaints of pain and injury eight years earlier in 1992, and complaints of shoulder injury in January 1996.  The examiner found the service medical records were negative for a diagnosis of rotator cuff tear.  After examination, the Veteran was diagnosed with status-post right rotator cuff repair with persistent loss of range of motion.  The examiner found no objective evidence of rotator cuff tear or suspicion of tear during service.  The examiner further found that the acute episodes of strain and impingement showed no evidence of chronicity in service.  The examiner determined the rotator cuff repair was not caused by or related to service.  

February 2009 medical records reveal histories of right shoulder and low back pain.  The records reveal the Veteran's history of chronic low back pain for several years.  An MRI revealed multilevel spondylosis, endplate hypertrophy and bulge of the annulus and disc primarily involving L3-4 and L4-5.  A March 2009 VA treatment record reveals the Veteran's history of fracturing C-5 during service in a baseball game in 1981.  He also reported experiencing low back pain later in Italy, for which he received treatment, and then later still having right shoulder injuries, with at least eight separate shoulder injuries.  

A March 2010 VA examination record reveals the Veteran's history of twisting the lower back in approximately 1983, while working.  The Veteran reported that he was treated with medication, and the condition resolved.  The Veteran added that he had intermittent problems with his low back since that time.  After examination and review of radiographic images, the Veteran was diagnosed with lumbar degenerative disc disease that was consistent with natural age.  The examiner found no evidence to support chronicity of low back condition, explaining that the service treatment records were silent regarding treatment for low back pain after the initial visit in 1979.  The examiner added that the evidence showed there was no causative relationship between spondylosis found on MRI in 2009 and low back pain/strain.  Thus, the examiner determined it was less likely than not caused by or related to service.  

A May 2014 VA examination record reveals the Veteran's history of neck problems beginning in 1980-81, when he cracked a bone in the area of C4-6.  He reported he was in traction for a week, wore a neck brace for several months, and had physical therapy and avoided heavy lifting for six months.  He added that he first sought care for his neck after service in 2000-2002.  The record reveals a diagnosis of cervical spondylosis.  The examiner noted that although the Veteran experienced a soft tissue injury of his neck in service, it was ultimately determined that there was no associated cervical spine fracture, the injury was subsequently determined to be resolved without sequelae, and the Veteran went on to a full career in the military without limitations of duty or complaints regarding his back.  The examiner also noted that the Veteran was subsequently cleared for participation in full contact sports and that evaluation of the spine was normal at separation.  The examiner reported that although there were complaints of episodic pain since service, these complaints as likely as not represented acute events associated with a vigorous occupation/lifestyle that were self-limiting and without sequelae.  The examiner added that cervical spondylosis is a general term for age-related wear and tear.  The examiner determined the cervical spondylosis was the sole source of the Veteran's current complaints of pain and limitation of motion.  It was therefore the examiner's opinion that the cervical spondylosis was less likely than not caused by, related to, or worsened beyond natural progression by military service or acute injury while in service.  The examiner added that for people with chronic or recurrent pain, the initial episode or episodes were not necessarily related to the chronic condition.  The examiner explained that although sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies and one is not the cause of, or related to, the other.  

The May 2014 VA examination record also reveals the Veteran's history of right shoulder problems since 1980, when he slid into first base and jammed his shoulder while playing softball.  He reported that he was told he had a rotator cuff injury, for which he went through therapy.  He indicated that approximately two years later, he had another injury and went through therapy again, and that in 1985 and 1991 and twice in 1996, he developed right shoulder problems again, requiring use of a sling and therapy.  He denied limitation at the time of retirement and indicated that he developed a problem in 1998, when he had the shoulder "rebuilt."  The examiner diagnosed right shoulder rotator cuff tendonopathy, status-post rotator cuff repair, with mild degenerative joint disease of the right shoulder.  The examiner noted that the Veteran experienced several events in service that were documented as limited right shoulder musculoskeletal events and that were found to be resolved without sequelae.  The examiner further noted that the Veteran was determined to have a normal upper extremity at the separation examination and that the final physical therapy evaluation in January 1996 showed full range of motion and resolved condition.  Finally, the examiner noted that the Veteran was ultimately operated on two years post service for a rotator cuff tear.  The examiner indicated that "these are not events which wax and wane, with periods without symptoms; these events tend to present with ongoing and unremitting symptomatology."  Thus, the examiner determined it was less likely than not that the rotator cuff tear for which the Veteran underwent surgery in 1998 was present at discharge from military service.

The examiner further determined the mild degenerative joint disease of the right shoulder was a condition of ageing, with no evidence supporting an association with musculoskeletal complaints in-service.  The examiner reported consideration of the Veteran's history of right shoulder problems after service.  The examiner explained that pain was "simply not reliable as a diagnostic or prognostic indicator" because it "may represent a local condition or be the result of referred symptoms" and the "same local pain, subjectively, may represent many different and/or unrelated etiologies."  It was therefore the examiner's opinion that the right shoulder rotator cuff tendonopathy, status-post rotator cuff repair, with mild degenerative joint disease of the right shoulder was less likely than not caused by, related to, or worsened beyond natural progression by military service or acute injury while in service.

The VA examination record further reveals the Veteran's history in approximately 1980 of developing a twinge or spasm of the low back without real treatment.  The Veteran explained that he had intermittent twinges or spasms periodically, that in 1990, he had a five-minute episode of pain, and that after service, he got periodic twinges and spasms.  The record reveals a diagnosis of degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran was treated once in service for a muscular strain in 1979 and "went on to complete a full military career, which including clearance for, and participation in, full contact sports" and that the discharge "examination was negative for complaint, diagnosis or treatment of lumbar issues."  The examiner further noted that the Veteran "entered a strenuous career building swimming pools and currently works as armed Security on a U.S. Military Base, where he serves without Limitations of Duty."  The examiner determined that the "complaint in service appear[ed] to be acute, self-limiting, benign and without sequelae."  The examiner noted that there was no nexus supported in the medical literature of muscular strain as a cause of degenerative disc/joint disease.  Instead, the examiner determined the degenerative disc/joint disease appeared to be the result of natural aging.  Therefore, it was the examiner's opinion that the degenerative disc/joint disease was less likely than not caused by, related to, or worsened beyond natural progression by military service or muscular strain treated in service.


Analyses

Back Disability 

Following review of the evidence, the Board concludes service connection is not warranted for a back disability.  Initially, the Board finds a preponderance of the evidence shows that no chronic back disability was present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect complaints pertaining to the back, examination was normal at separation, and the medical records, to include the retirement examination record, do not reveal any subsequent history of back pain until more than 10 years after discharge (and almost 30 years after the 1979 treatment).  Furthermore, a 2014 VA examiner has provided a probative opinion that the back disability was not related to service, to include the in-service complaints and treatment.  

The Veteran currently asserts that the back disability began during service and continued intermittently since service.  Although the Veteran reported continued pain since approximately 1981 on his initial claim, he has clarified that the pain occurred intermittently or "on and off."  The Veteran is competent to report intermittent back pain during and since service, and the Board finds the history is credible and consistent with the medical records, which reveal a history of chronic pain for "several" years in 2009.  In this regard, the Board finds a history of "several" years of chronic pain in 2009 indicates a duration of less than 11 years for the chronic pain.  Although the Veteran is competent to report a history of intermittent pain, the Veteran is not competent to diagnose a chronic back disability manifested by intermittent pain as opposed to a distinct episodes of pain or even multiple episodes of acute disorder manifested by pain and other symptoms, and based on the absence of a diagnosis until many years after service, and the VA examiner's probative determination that a current back disability is not related to service, to include the reported episodes of back pain, the Board finds the preponderance of the evidence establishes that no chronic back disorder was present until more than one year after the Veteran's discharge from service.

Furthermore, the probative evidence does not suggest that a back disability is related to service.  There is no medical opinion of record linking a back disability to service.  A 2014 VA examiner has provided a probative opinion (i.e. opinion supported by a rationale that is consistent with the record) that a current back disability was not caused by service.  Although the appellant might believe that his back disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his back disability.  In any event the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Cervical Spine Disability

Following review of the evidence, the Board concludes service connection is not warranted for a cervical spine disability.  Initially, the Board finds a preponderance of the evidence shows that no chronic cervical spine disability was present until more than one year following the Veteran's discharge from service.  The service treatment records reflect pertinent complaints and treatment for the cervical spine, including inpatient treatment in 1980, and the Veteran has reported an in-service fracture of the cervical spine.  However, the medical records indicate that the injury was not associated with bony abnormality of the neck (i.e. fracture or crack) and that the injury had resolved by 1987.  In this regard, the Board notes that X-ray images were negative for abnormality after the 1980 injury, subsequent service treatment and examination records reveal no complaints pertaining to the neck after July 1981, a 1987 examination record reports that the 1980 injury had resolved without sequelae, service examination records dated in 1992 and 1996 reveal normal clinical findings for the neck, and the initial postservice evidence of a neck disability dates nine years after separation.  Although the Veteran is competent to report a history of fracture of the neck, the Board finds the history is not probative as it is contradicted by the service medical evidence showing no fracture.  Furthermore, a 2014 VA examiner has provided a probative opinion that the current neck disability was not related to service, to include the in-service complaints and treatment.  

The Veteran currently asserts that the neck disability began during service and continued since service.  Although the Veteran initially reported continued pain since service, he later clarified that the pain occurred intermittently.  The Veteran is competent to report intermittent neck pain during and since service, and the Board finds the history is credible and consistent with the medical records.  However, although the Veteran is competent to report a history of intermittent pain during and since service, the Veteran is not competent to diagnose a chronic disability manifested by intermittent pain as opposed to a distinct episodes of pain or even multiple episodes of acute disorder manifested by pain and other symptoms, and based on the absence of a diagnosis of until many years after service and the VA examiner's probative determination that a current neck disability is not related to service, to include the reported episodes of neck symptoms, the Board finds the preponderance of the evidence establishes that no chronic neck disorder was present until more than one year after the Veteran's discharge from service. 

Furthermore, the probative evidence does not suggest that a neck disability is related to service.  There is no probative medical opinion of record linking a neck disability to service.  A private physician has found evidence of "prior injury" of the neck.  It is unclear whether this finding was based predominantly on the Veteran's history of prior cervical fracture, however, and the Board notes that no other medical professional has reported a finding of "prior injury" of the neck.  As noted above, the service treatment records indicate that X-ray images were negative for fracture of the cervical spine, and the Board finds the Veteran's history of fracture of the cervical spine is not probative.  In the absence of an explanation as to the nature and etiology of the "prior injury" and based on the Veteran's nonprobative history of prior fracture at the time of the physician's determination, the Board finds the physician's finding of prior injury is not probative evidence of a link between a current neck disorder and service.  In contrast, the Board finds the 2014 VA examiner provided a probative opinion that a current neck disability was not caused by service.  Although the appellant might believe that his neck disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his neck disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Right Shoulder Disability 

Following review of the evidence, the Board concludes that service connection is not warranted for a right shoulder disability.  Initially, the Board finds a preponderance of the evidence shows that no chronic right shoulder disability was present until more than one year following the Veteran's discharge from service.  Although the service treatment records reflect right shoulder complaints and treatment on multiple occasions, the records indicate that the condition had resolved as of January 1996, and the separation examination showed normal clinical findings for the shoulder.  Furthermore, a 2014 VA examiner has provided a probative opinion that a current right shoulder disability was not related to service, to include the in-service complaints and treatment.  

The Veteran currently asserts that the right shoulder disability, specifically the rotator cuff sprain that required surgery in 1998, began during service and continued since service.  He contends that he injured the rotator cuff on multiple occasions during service.  Although the Veteran is competent to report his medical history, his histories of injury of the rotator cuff are not credible as they are contradicted by the service treatment records, which do not reveal any abnormal findings or diagnosis pertaining to the right rotator cuff; instead, the records reveal diagnoses involving other parts of the shoulder.  The Board finds the Veteran's histories of recurrent right shoulder pain during and since service are credible.  The Board finds these histories are not competent evidence of the existence of a chronic right shoulder disorder during service, however:  although the Veteran is competent to report pain, the record does not suggest that he is competent to attribute that pain to a specific shoulder disability - namely degenerative joint disease or rotator cuff sprain.  This is a determination that requires medical testing and evaluation, particularly because, as noted by the 2014 VA examiner, pain can be multifactorial and due to distinct conditions rather than one chronic condition.  Thus, the Board finds the Veteran's history of pain during and since service is not probative evidence of a chronic disability during service. 

Furthermore, the probative evidence does not suggest that the Veteran's current right shoulder disability is related to service.  There is no probative medical opinion of record linking a right shoulder disability to service.  There is a probative opinion from a 2014 VA examiner that there is no such relationship, however.  Although the appellant might believe that his right shoulder disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his right shoulder disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right shoulder disability is denied.  


REMAND

Further development is required before the Board decides the appeal for service connection for bilateral hearing loss disability because the VA medical opinions of record are not adequate.  The December 2008 VA opinion is not adequate for adjudicative purposes because the examiner did not discuss the evidence of an in-service hearing threshold shift, and it appears that the examiner's opinion was based on a determination that the Veteran had normal hearing at separation.  The May 2014 VA opinion is not adequate for adjudicative purposes because the examiner did not address the previous diagnosis of hearing loss; it appears the opinion was based solely on the evidence of no hearing loss at the time of the May 2014 examination.  Thus, another opinion is needed

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim, to include VA treatment records. 

2.  Then, all pertinent evidence of record must be provided to the VA examiner who conducted the May 2014 VA examination.  The examiner should be requested to review the record and provide an addendum addressing whether hearing loss as defined by VA has been present at any time during the period of the claim.  In answering this question, the examiner should specifically address the December 2008 diagnosis of hearing loss. 

If the examiner determines that hearing loss has been present at any time during the pendency of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the hearing loss is etiologically related to the Veteran's service.  The examiner must address the evidence of a threshold shift in hearing acuity during service.  

If the May 2014 examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

3.  Undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


